 1
                                                                          FILED IN THE
 2                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 3                                                               Oct 02, 2018
                                                                     SEAN F. MCAVOY, CLERK
 4                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 5
     ROBERT ZEOLI,                              No. 2:17-CV-00262-SMJ
 6
                                Plaintiff,
 7                                              ORDER ADOPTING STIPULATED
                 v.                             PROTECTIVE ORDER
 8
     UNITED STATES OF AMERICA,
 9
                                Defendant.
10

11         Before the Court, without oral argument, is the parties’ stipulated Motion for

12   Protective Order, ECF No. 31, and related motion to expedite, ECF No. 32. Pursuant

13   to Federal Rule of Civil Procedure 26(c) and the stipulation of the parties, the

14   parties’ Stipulated Protective Order, ECF No. 31, is approved and incorporated in

15   this Order by reference.

16         Accordingly, IT IS HEREBY ORDERED:

17               The parties’ stipulated Motion for Protective Order, ECF No. 31, and

18               related motion to expedite, ECF No. 32, are GRANTED.

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
 1         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 2   provide copies to all counsel.

 3         DATED this 2nd day of October 2018.

 4
                        __________________________
 5                      SALVADOR MENDOZA, JR.
                        United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 2
